Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 1 of 46. PagelD #: 355

IN THE UNITED STATES DISTRICT COURT |
FOR THE NORTHERN DISTRICT OF OHIO =
EASTERN DIVISION we ia

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

JOSE BERNARDO LOZANO-LEON,
MARIO KARIM HERNANDEZ-LEON,
CLEMENTE GUTIERREZ-MERAZ,
LORNE FRANKLIN,

LEEVERN COLEMAN,

BELEN OROZCO-SIGALA,

NAJEE AMIR EVANS,

TROY PINNOCK,

DAMON BYBEE,

MONTEZ VANBUREN,

MARK CARTER,

LUCIA ISELA ARGUELLES,
OSCAR FABIAN GARCIA-REYES,
JOSE FRANCISCO REYES,

Defendants.

ee

SECOND SUPERSEDING
INDICTMENT

JUDGE BENITA Y. PEARSON

CASE NO.: 1:19-CR-523
Title 21, United States Code,
Sections 841(a)(1), (b)(1)(A),
(b)(1)(B), (6)1)(©), 843(b),
and 846; Title 18, United States
Code, Sections 1956(h) and 2

GENERAL ALLEGATIONS

At all times relevant to this Second Superseding Indictment, unless otherwise specified:

1. Before Defendant JOSE BERNARDO LOZANO-LEON (“LOZANO”)

committed the offenses charged in this Second Superseding Indictment, LOZANO had a final »

conviction for a serious drug felony, namely, a conviction under Title 21, United States Code,

Sections 846 and 841(a)(1) and (b)(1)(A), to wit: a conviction for Conspiracy to Possess with

Intent to Distribute and to Distribute 1 Kilogram of Heroin, in Case No. 1:08-CR-326 in the U.S.

District Court for the Northern District of Ohio, on or about November 18, 2008, for which
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 2 of 46. PagelD #: 356

LOZANO served more than 12 months of imprisonment and for which LOZANO was released
from serving any term of imprisonment related to that offense within 15 years of the
commencement of each of the instant offenses charged in this Second Superseding Indictment.
2. Before Defendant LORNE FRANKLIN committed the offenses charged in this
Second Superseding Indictment, FRANKLIN had a final conviction for a serious drug felony,
namely, a conviction under Ohio Revised Code Section 2925.03, to wit: a conviction for
Trafficking Offenses (F1), in Case No. CR-10-539188-A in the Cuyahoga County Court of
Common Pleas, on or about April 7, 2011, for which FRANKLIN served more than 12 months
of imprisonment and for which FRANKLIN was released from serving any term of
imprisonment related to that offense within 15 years of the commencement of each of the instant

offenses charged in this Second Superseding Indictment.

COUNT 1
(Conspiracy to Distribute Controlled Substances, 21 U.S.C. § 846)
The Grand Jury charges:
3. The allegations contained in paragraphs 1 and 2 of this Second Superseding

Indictment are incorporated by reference as if stated fully herein.

4, From in or around October 2018, to on or about September 12, 2019, the exact
dates being unknown to the Grand J ury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants JOSE BERNARDO LOZANO-LEON (“LOZANO”), MARIO KARIM
HERNANDEZ-LEON (“HERNANDEZ”), CLEMENTE GUTIERREZ-MERAZ
(“GUTIERREZ”), LORNE FRANKLIN, LEEVERN COLEMAN, BELEN OROZCO-SIGALA
(“OROZCO”), NAJEE AMIR EVANS, TROY PINNOCK, DAMON BYBEE, MONTEZ
VANBUREN, MARK CARTER, LUCIA ISELA ARGUELLES, OSCAR FABIAN GARCIA-

REYES (“GARCIA”), and JOSE FRANCISCO REYES did knowingly and intentionally
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 3 of 46. PagelD #: 357

combine, conspire, confederate, and agree together and with each other and with others known

and unknown to the Grand Jury, to possess with intent to distribute and to distribute controlled

substances, including the following quantities of the following controlled substances, in violation

of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A), (b)(1)(B), (b))(C), and
(b))(D):

a. 400. grams or more of a mixture and substance containing a detectable
amount of fentanyl, a Schedule II controlled substance;

b. 100 grams or more of a mixture and substance containing a detectable
amount of one or more fentanyl analogues, that is: carfentanil, a Schedule I controlled
substance; and butyrylfentanyl, a Schedule I controlled substance; .

c. 100 grams or more of a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance;

 

d. 50 grams or more of methamphetamine, a Schedule II controlled
substance;
e. 500 grams or more of cocaine, a Schedule IT controlled substance;
f. a detectable amount of 4-ANPP, a Schedule II controlled substance; and
g. a detectable amount of marijuana, a Schedule I controlled substance.
MANNER AND MEANS OF THE CONSPIRACY
5. It was part of the conspiracy that:

a. LOZANO, while incarcerated at the Northeast Ohio Correctional Center
(“NEOCC”) in Youngstown, Ohio from in or around November 2018 through the present,
obtained and used a smuggled, contraband cellular telephone to communicate with co-

conspirators and manage the LOZANO Drug Trafficking Organization (the “DTO”).
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 4 of 46. PagelD #: 358

b. LOZANO spoke frequently with co-conspirators to arrange shipments of
various drugs from Mexico and other source locations to Cleveland, Ohio and elsewhere, for
distribution in Northeast Ohio. The DTO specialized in pharmaceutical tablets or pills that
appeared to be prescription oxycodone, but actually contained other controlled substances,
primarily fentanyl and fentanyl analogues.

c. | HERNDANDEZ obtained drugs for the DTO in Mexico and arranged for
those drugs to be smuggled into the United States and then sent to co-conspirators in Northeast
Ohio.

d. HERNANDEZ often traveled between the areas of Tijuana, Mexico, and
San Diego, California, and arranged to receive drug proceeds in California and take the money to
make payments to sources of supply in Mexico.

e. ‘GUTIERREZ, operating from Mexico, arranged for distribution quantities
of drugs to be smuggled into the United States and transferred to co-conspirators in Northeast
Ohio and elsewhere, and to transfer drugs that had previously been smuggled into the United
States throughout the country.

f | GARCIA coordinated the movement and transfer of drugs and money for
GUTIERREZ, primarily operating between Illinois and Ohio.

g. REYES coordinated sales of drugs for GUTIERREZ.

h. ARGUELLES arranged to receive drugs in Arizona after they had crossed
the border and sell them or to transport them to customers in other areas of the county.

i. FRANKLIN received shipments of drugs arranged by LOZANO and sold

the drugs in the Cleveland, Ohio, area.
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 5 of 46. PagelD #: 359

j. FRANKLIN arranged for cash drug proceeds to be sent to sources of
supply or their designees in Mexico, Arizona, and California by various means, including wire
transfers, bank deposits, and sending bulk cash through the U.S. mail.

k. COLEMAN, while incarcerated at NEOCC and in federal prison in
Michigan, helped LOZANO communicate with and direct the actions of co-conspirators,
including FRANKLIN, COLEMAN’s son.

1. CARTER, while incarcerated at NEOCC, obtained and used a smuggled,
contraband cellular telephone to communicate with co-conspirators, including LOZANO.
CARTER arranged through COLEMAN and LOZANO to send shipments of drugs to his
associates on the east coast of the United States, and pay LOZANO’s designees for the
shipments. |

m. OROZCO arranged for cash drug proceeds to be sent to sources of supply
or their designees in Mexico, Arizona, and California by various means, including wire transfers.
OROZCO also made payments on behalf of LOZANO and the DTO by other means, including
through digital payment services providers, such as “Cash App,” a mobile device-based
application through which individuals can send money from person to person.

n. EVANS obtained distribution quantities of purported heroin from
FRANKLIN for redistribution in Northeast Ohio.

°. PINNOCK provided FRANKLIN with drugs for resale.

p. VANBUREN and BYBEE assisted FRANKLIN with the DTO's drug
distribution activities, including by serving as money couriers transferring payments of cash drug

proceeds to pay for drug shipments.
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 6 of 46. PagelD #: 360

q. - Co-conspirators used multiple telephones to conduct drug trafficking
activity by making and receiving telephone calls and sending and receiving text messages and
mobile messaging applications such as “WhatsApp.” When using cellular telephones and
messaging to conduct drug trafficking activity, co-conspirators often used slang terms, street
terminology, and code words and phrases for controlled substances to obscure and disguise the

true nature of their activities and the true meaning of their conversations.

ACTS IN FURTHERANCE OF THE CONSPIRACY

6. In furtherance of the conspiracy, and to effect the objects and conceal the
existence thereof, Defendants and others performed acts in the Northern District of Ohio, Eastern
Division, and elsewhere, including, but not limited to, the following:

7. In or around January 2019, LOZANO, while incarcerated at NEOCC, caused to
be sent to a DEA Confidential Source (the “CS”) a parcel (Marijuana Parcel 1”) containing four
individually wrapped packages of marijuana, totaling approximately 1,783.5 grams, concealed
inside of a white plastic bucket.

8. On or about January 9, 2019, LOZANO called the CS on the telephone. During
the conversation, LOZANO indicated that a.parcel containing approximately four pounds of
marijuana was being sent to an address in Cleveland, Ohio. LOZANO directed the CS to sell the
marijuana for $1,600 per pound. LOZANO further directed the CS to give $1,200 in proceeds of
the sale of the marijuana to OROZCO.

9. In or around January 2019, LOZANO caused to be sent to the CS a parcel
(“Marijuana Parcel 2”) containing 10 individually sealed clear plastic bags of marijuana, totaling
approximately 4,641.4 grams, concealed inside of a white plastic bucket.

10. On or about January 24, 2019, LOZANO called the CS on the telephone. During

the conversation, LOZANO informed the CS of Marijuana Parcel 2 by stating that a package had
6
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 7 of 46. PagelD #: 361

been delivered to a particular address. Marijuana Parcel 2, a large cardboard box, was in fact on
the front porch at that address.

11. On or about March 21, 2019, LOZANO and the CS had a conversation in a series
of telephone calls and text messages, with LOZANO using a contraband cellular telephone while
incarcerated at the NEOCC. During the conversation, the CS sought to arrange to purchase two
pounds of marijuana. LOZANO indicated that several types of marijuana were available for
sale. In a text messages, LOZANO identified the types of marijuana available as, “gorila-glu |
yak-de-riper girl-scaut-cuki ouyi-kem guF5.” LOZANO stated that the price per pound of | .
marijuana was $1,700. |

12. On or about March 23, 2019, LOZANO sent the CS text messages directing the |
CS to send money to Sacramento, California, via a Walmart-to-Walmart money transfer, to pay
for the marijuana to be sent to the CS.

13. On or about March 24, 2019, at approximately 6:55 p.m., LOZANO and the CS
had a text message conversation. During the conversation, LOZANO directed the CS to send
$1,500 to Person 1 in Sacramento, California. The CS indicated that the CS only had $500
available to send. LOZANO then stated, “CAN U SCRATCH 700 [pull together $700].?
ILLHAVE MY GIRL [OROZCO] DO 700 ON MY SIDE.” The CS said the CS hoped the
marijuana was of good quality. LOZANO replied, “THIS THE REAL DEAL..I GOT SOME
WAX [substance containing the active ingredient in marijuana] HERE ALSO..AND DA
SKITTLES [fentanyl pills] BHERE TOMORROW.” The CS asked who was getting the
| “Skittles.” LOZANO replied that his “people” were traveling to the Bronx, New York, to pick

up 4,000 pills and transport them back to northeast Ohio.
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 8 of 46. PagelD #: 362

14. Onor about March 25, 2019, at approximately 5:25 p.m., at LOZANO’s
direction, the CS sent $500 to Person 1 in Sacramento, California.

15. | Onor about March 26, 2019, beginning at approximately 8:00 a.m., the CS called
LOZANO on the telephone. During the conversation, the CS asked LOZANO if the source of
supply shipped the marijuana. LOZANO stated that he was working on sending another $800 to
the source of supply, and that OROZCO had sent $750 the previous day. LOZANO directed the
CS to meet with OROZCO at her residence in Painesville Township, Ohio, and said that
OROZCO would provide the CS with U.S. currency that the CS should send to the source of
supply in Sacramento, California, via Walmart-to-Walmart money transfer.

16. On or about March 26, 2019, at approximately 6:27 p.m., OROZCO met with the
CS and provided the CS $300 of U.S. currency.

17. On or about March 26, 2019, at approximately 6:59 p.m. OROZCO traveled to an
ATM machine at Chase Bank in Mentor, Ohio, withdrew U.S. currency, and then drove to meet
the CS in the parking lot of the Walmart Store in Mentor, Ohio. OROZCO handed the CS an
additional $400 in U.S. currency and departed the area.

18. On or about March 26, 2019, at approximately 7:08 p.m., at LOZANO’s
direction, the CS sent $700 to the source of supply in California via Walmart-to- Walmart money
transfer to Person 2. |

19. In or around March 2019, LOZANO caused to be sent to the CS in Cleveland,
Ohio, a parcel containing a plastic container concealing approximately 958 grams of marijuana

(“Marijuana Parcel 3”).
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 9 of 46. PagelD #: 363

20. On or about March 30, 2019, at approximately 9:52 p.m., LOZANO sent a text
message to the CS that contained a U.S. Postal Service (“USPS”) tracking number for Marijuana
Parcel 3.

21. On April 1, 2019, LOZANO called the CS on the telephone. During the
conversation, LOZANO indicated that an additional parcel containing approximately five pounds
of marijuana was being shipped to the CS. LOZANO estimated that the parcel would arrive on
April 3, 2019. LOZANO further stated that he was in the process of making contact with his
brother, HERNANDEZ, to discuss a future plan to import heroin and fentanyl pills into the
United States from Mexico. LOZANO stated that if he is able to secure the drugs, he would
need the CS to travel to California and mail the drugs back to Cleveland, Ohio.

22. In or around April 2019, LOZANO caused to be sent to the CS in Cleveland,
Ohio, a parcel containing a plastic bucket that contained five individually wrapped one-pound-
sized packages of marijuana, totaling approximately 2,397 grams of marijuana (“Marijuana
Parcel 4”).

23. Onor about April 3, 2019, at approximately 5:11-p.m., LOZANO called the CS
on the telephone. During the conversation, LOZANO directed the CS to send payment for the
marijuana in Marijuana Parcels 3 and 4 to two individuals in California. LOZANO stated that
the CS should send $1,500 to one individual and $1,000 the other. LOZANO then requested that
the CS provide the remaining $200 to OROZCO.

24. On or about April 3, 2019, at LOZANO’s direction, OROZCO and the CS.met at
OROZCO’s residence in Painesville, Ohio, and the CS delivered OROZCO $200 in purported

proceeds from the sale of marijuana in Marijuana Parcels 3 and 4.
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 10 of 46. PagelD #: 364

25. Onor about April 4, 2019, at approximately 11:54 am., LOZANO and the CS

had a text message conversation. During the conversation, LOZANO provided the CS with

~ FRANKLIN’s cellular telephone number. LOZANO said that the CS needed to deliver the

marijuana from Marijuana Parcel 4 to and individual named “LO [LORNE FRANKLIN].”

26. On or about April 4, 2019, at approximately 3:51 p.m., the CS and FRANKLIN
had a text message conversation. During the conversation, FRANKLIN agreed to meet the cs
on the west side of Cleveland after 7:00 p.m.

27. | Onor about April 4, 2019, at approximately 7:42 p.m., FRANKLIN called the CS
on the telephone. During the conversation, FRANKLIN stated that he would be arriving shortly
to the agreed meeting place, the parking lot of the TGI Friday’s restaurant in Brooklyn, Ohio,
and that he was in a red Nissan Maxima.

28. Onor about April 4, 2019, at approximately 8:03 p.m., FRANKLIN and Person

‘13 arrived to the TGI Friday’s parking lot in a red Nissan Maxima, with Person 13 driving, and

parked next to the CS’s vehicle. The CS then placed the bag containing the marijuana from
Marijuana Parcel 4 into the trunk of the Maxima. FRANKLIN and Person 13 then departed the
area in the Maxima, and the Ohio State Highway Patrol soon stopped the vehicle and seized the
marijuana.

29. On or about April 9, 2019, at approximately 4:11 p.m., LOZANO called
FRANKLIN on the telephone. During the conversation, they discussed FRANKLIN’s efforts to
collect money from various co-conspirators who were selling drugs LOZANO obtained for
FRANKLIN to distribute. LOZANO explained the need to collect $27,500 to give to a source of
supply and stated, “So we need to get 950 from [Person 18, a female drug trafficker] and then the

11 from Philly [a nickname for CARTER] and then from you I think it’s 14,250 [collect $950

10
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 11 of 46. PagelD #: 365

from Person 18, $11,000 from CARTER, and $14,500 from FRANKLIN]. Ok?” LOZANO said
that “makes it 26,900,” and he would provide the remaining $600. LOZANO then explained
plans to obtain “5-600 pounds of Reggie [marijuana]” through his brother HERNANDEZ, and to
obtain kilogram quantities of “soft [powder cocaine],” which “in San Diego” were “going for 25
[$25,000 for a kilogram of cocaine].” LOZANO also instructed FRANKLIN to make contact
with CARTER. FRANKLIN said CARTER was not answering his phone, and LOZANO said,
“T think your dad [COLEMAN] talked to him,” and asked FRANKLIN to provide CARTER’s
number. |

30. Onor about April 9, 2019, at approximately 9:15 p.m., LOZANO had a telephone
conversation with OROZCO. During the conversation, LOZANO shared details of a recent
conversation he had with HERNANDEZ. LOZANO explained that if LOZANO got things lined
up, HERNANDEZ’s boss would gift them 100 kilograms of marijuana to get them started.
LOZANO said that his people can sell 100 pounds of marijuana every two weeks. LOZANO
stated that if he charged an extra $50 per pound, he would make an extra $5,000. LOZANO
explained that he and OROZCO could purchase a vehicle within a month’s time and “have the
"money work for’ them. |

31. On or about April 10, 2019, at approximately 4:20 pm., LOZANO and
COLEMAN had a text message conversation while COLEMAN was incarcerated at a federal
prison in Michigan and LOZANO was still incarcerated at NEOCC. During the conversation,
LOZANO sent the following message to COLEMAN: “WHATS UP BROTHER.. WE NEED
TO SEE PHILLY [CARTER] TOMORROW. HAVE HIM BRING THE CONTRACTS

[money] AND MATERIALS [drugs] SO WE CAN FINISH THE JOB AND MOVE TO THE

11
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 12 of 46. PagelD #: 366

NEXT ONE. THEY HOLDING US BACK. YOUR SON [FRANKLIN] SAID HE CAN GO UP
_ THERE TO SEE HIM.”

32. On or about April 10, 2019, starting at approximately 7:44 p.m., LOZANO and
OROZCO had a conversation in a series of telephone calls and text messages. During the
conversation, LOZANO directed OROZCO to send $900 to an individual in Mexico, to secure
the delivery of a shipment of drugs. Later in the conversation, LOZANO directed OROZCO to
| send the money to Person 2 in Colima, Mexico. LOZANO asked OROZCO to send the money
order confirmation number to “Ceb[o]llo [GUTIERREZ’s nickname], to Clemente
[GUTIERREZ]}.”

33. On or about April 1 0, 2019, at LOZANO’s direction, OROZCO wired $890 to
GUTIERREZ’s designee through the money-transfer service Elektra.

34. On or about April 10, 2019, at approximately 8:46 p.m., LOZANO and
~FRANKLIN had a text message conversation. During the conversation, LOZANO stated, “BRO
THEY ASKING ME ABOUT THE 5 [pounds of marijuana] THAT GOT LOST [seized by law
enforcement from the trunk of the red Nissan Maxima].. THEY WANT TO COME IN FRIDAY
FOR THOSE 7 STACKS [$7,000].”. FRANKLIN responded, “I can get them half [$3,500].”

35. On or about April 11, 2019, at approximately 12:24 am., GUTIERREZ and
LOZANO had a text message conversation. During the conversation, GUTIERREZ stated,
“Cousin, tomorrow at noon the pills [fentany] pills] will arrive. To the address you gave me.”

LOZANO replied, “Okay maybe in the afternoon I already have everything [money] gathered
and just need few more pesos [money] to be all set.” GUTIERREZ said the money should be

ready by the following afternoon and explained that he had already told his own source of the

supply the money was coming.

12
Case: 1:19-cr-00523-BYP. Doc #: 82 Filed: 02/26/20 13 of 46. PagelD #: 367

36. On or about April 11, 2019, at approximately 12:29 a.m., LOZANO sent a text
message to FRANKLIN that stated, “TOMORROW DA SKITTLES [fentany! pills] ARRIVE
AT 33** [an address in in Cleveland, Ohio associated with FRANKLIN] AROUND NOON.
KEEP AN EYE OUT. WE GOTTA GET PAPER [money] ASAP SO WE CAN PAY
EVERYBODY UP.”

37. Onor about April 11, 2019, at approximately 11:14 a.m., COLEMAN sent a text
message to LOZANO stating that, “them papers money] here great bra u feel me I got Philly
[CARTER] ok [COLEMAN made contact with CARTER and made arrangements for money to
be delivered to Cleveland, Ohio].”

38. | Onor about April 11, 2019, at approximately 11:17 a.m., GUTIERREZ and
LOZANO had a text message conversation. During the conversation, GUTIERREZ sent a
message with the USPS tracking number associated with a parcel that was delivered to 33** East
106" Street, Cleveland, Ohio (“Fentanyl Pill Parcel 1”). GUTIERREZ then stated, “It arrives
today.” LOZANO asked, “How are the blue ones [fentanyl pills] arriving, by mail?”

39. On or about April 11, 2019, at approximately 11:23 a.m., LOZANO sent a text
message to FRANKLIN with the USPS tracking number for Fentanyl! Pill Parcel 1.

40. On or about April 11, 2019, at approximately 11:24 a.m., FRANKLIN called
LOZANO on the telephone. During the conversation, FRANKLIN stated, “They’re here
[Fentanyl] Pill Parcel 1 has arrived]. What did he say? I’m at the store. My brother got them. I

| just got to go pick them up. He got them though.” Later in the conversation, LOZANO said
they “need to give them 27 5 [pay $27,500 for the drugs].” FRANKLIN asked how many pills

arrived. LOZANO said “5,000.”

13
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 14 of 46. PagelD #: 368

41. On or about April 11, 2019, at approximately 11:34 a.m., LOZANO and
GUTIERREZ had a text message conversation. During the conversation, LOZANO stated that
the pills arrived. Later in the conversation, GUTIERREZ said the pills in that shipment were
“stronger.”

42. On or about April 11, 2019, at approximately 7:54 p.m., GUTIERREZ and
LOZANO had a conversation on the telephone. During the conversation, they discussed
payment for Fentanyl Pill Parcel 1. GUTIERREZ then handed the phone to an unidentified male
(“UM”) who spoke with LOZANO. The UM explained that LOZANO urgently needed to send
$20,000 to Phoenix, Arizona for Fentanyl Pill Parcel 1, and send $7,500 to Washington state for
Marijuana Parcel 4. They also discussed LOZANO’s sending all or part of the $20,000 through
the mail.

43. On or about April 11, 2019, at approximately 8:02 p.m., GUTIERREZ sent a text
message to LOZANO that contained the address, “**** N. Dysart Road #**, avondale, AZ
85323.”

44, On or about April 11, 2019, at approximately 8:05 p.m., LOZANO and
FRANKLIN had a conversation on-the telephone. During the conversation, LOZANO explained
that they needed to send $20,000 in the mail the following day. LOZANO also stated that on
Saturday, they needed to send an additional $7,500 through the mail. LOZANO also informed
FRANKLIN that the pills in Fentanyl Pill Parcel 1 were reportedly stronger.

45. Onor about April 11, 2019, at approximately 8:10 p.m., LOZANO and
FRANKLIN had a text message conversation. During the conversation, they discussed money

that FRANKLIN was supposed to send through the mail. LOZANO asked if FRANKLIN “had

14
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 15 of 46. PagelD #: 369

everything covered [had $20,000 to send].” FRANKLIN confirmed that he did, and LOZANO
sent him the following address, “[Person 3] **** N. Dysart Rd #** Avondale AZ. 85323.”

46. On or about April 12, 2019, at approximately 6:07 p.m., LOZANO had a
conversation with FRANKLIN on the telephone. During the conversation, FRANKLIN
indicated he was not able to make it to the post office in time to send the money.

47. On or about April 12, 2019, at approximately 6:11 p.m., LOZANO sent a text
message to FRANKLIN stating, “BOOK A FLIGHT SO U CAN TAKE IT TO THEM [money
to the source of supply] TOMORROW. TO PHOENIX ARIZONA.”

48. On or about April 12, 2019, at approximately 6:15 p.m., LOZANO called
GUTIERREZ on the telephone. During the conversation, LOZANO said FRANKLIN was
booking a flight to deliver the $20,000 by hand.

49. On or about April 13, 2019, at approximately 2:55 p.m., LOZANO and
FRANKLIN had a conversation on the telephone. During the conversation, LOZANO directed _
FRANKLIN to fly to Phoenix, Arizona to deliver the money. FRANKLIN said the flights were
expensive. LOZANO said, “it doesn’t matter what they cost.”

50. On or about April 13, 2019, at approximately 3:18 p.m., LOZANO sent
F RANKLIN a series of text messages reminding FRANKLIN of the importance of making a
good impression. In one message, LOZANO stated, “THEY GOT ALL THE OTHER WORK.
FIRST IMPRESSIONS R VERY IMPORTANT SO THEY CAN TRUST US AND SEND US
THE WHITE N CHINESSE BI***ES [cocaine and heroin].”

51. On or about April 13, 2019, at approximately 3:33 p.m., LOZANO and
FRANKLIN had a text message conversation. During the conversation, LOZANO urged

FRANKLIN to provide his flight information. FRANKLIN responded and provided LOZANO

15
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 16 of 46. PagelD #: 370

with the flight number: “F9 [Frontier Airlines] 2414 555am.” FRANKLIN indicated that only
one person was traveling to Phoenix, Arizona. LOZANO urged FRANKLIN to recruit a second
courier, and also suggested that they use the ruse that the couriers are traveling to Phoenix,
Arizona, to purchase a food truck.

52. -Onor about April 13, 2019, at approximately 5:32 p.m., CARTER called
LOZANO on the telephone while both were incarcerated at NEOCC and using contraband
cellular telephones. During the conversation, they discussed how LOZANO was going to collect
money from CARTER for a fentanyl pill shipment. CARTER said LOZANO’s wife, OROZCO,
could pick the money up from CARTER’s wife, and explained, “She can go right to my wife’s
crib [house] and chill there.” CARTER said, OROZCO would “chill for a minute. My man
gonna pull up [drop off money] and that’s gonna be it. You know what I’m saying?”

53. | On or about April 13, 2019, at approximately 6:53 p.m., LOZANO and
GUTIERREZ had a text message conversation. During the conversation, LOZANO forwarded
the flight information received from FRANKLIN to GUTIERREZ. Later in the conversation,
GUTIERREZ said to give his telephone number to the couriers to coordinate picking them up at
the airport.

54. | On or about April 14, 2019, at approximately 12:29 am., LOZANO and
FRANKLIN had a text message conversation. During the conversation, LOZANO asked
FRANKLIN how much money each of the couriers would be carrying. FRANKLIN replied, “9
[$9,000] apiece.” LOZANO then said, “OK. GOOD. IF THEY NEED DA OTHER 2 [$2,000]
WE CAN WIRE IT OR WHATEVER.”

55. Onor about April 14, 2019, at approximately 12:35 am., LOZANO sent a text

message to GUTIERREZ stating, “I sent 2 people with 9 thousand each, because if they take

16
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 17 of 46. PagelD #: 371

more than 10 [$10,000] they need to declare it. If you need the other 2 [$2,000] have them give
me 2 names and I will send it, ok.”

56. On April 14, 2019, at approximately 9:01 a.m., LOZANO and GUTIERREZ had
a text message conversation. During the conversation, GUTIERREZ asked if the couriers
departed Cleveland, Ohio, because they had not called to be picked up at the airport in Phoenix,
Arizona.

57. On April 14, 2019, at approximately 11:33 a.m., LOZANO called FRANKLIN on
the telephone. During the conversation, FRANKLIN said one courier had an expired
identification.and was not permitted to board the plane, and the other courier had decided not to
make the trip alone. LOZANO directed FRANKLIN to download WhatsApp on his cellular
‘telephone and send photo graphs of the plane tickets and the money to GUTIERREZ at cellular
telephone number “01152*****#**#** [GUTIERREZ’s Mexico-based number].”

58. On or about April 14, 2019, at approximately 10:28 p.m., GUTIERREZ had a text
message conversation with LOZANO. During the conversation, GUTIERREZ requested that
LOZANO and FRANKLIN deposit $7,000 into a Chase bank account, which was payment for 5
pounds of marijuana from Marijuana Parcel 4 delivered to FRANKLIN. GUTIERREZ then
provided LOZANO the account information: “Chase ******132 [Person 4].”

59. On or about April 14, 2019, at approximately 1:17 p.m., LOZANO sent a text
message to FRANKLIN providing him with instructions on depositing $7,000 into Person 4’s
Chase bank account.

60. On or about April 15, 2019, at approximately 4:50 a.m., LOZANO and
FRANKLIN had a text message conversation. During the conversation, FRANKLIN told

LOZANO that he was on his way to drop three couriers off at the airport.

17
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 18 of 46. PagelD #: 372

61. On or about April 15, 2019, at approximately 5:30 a.m., BYBEE, VANBUREN,
and Person 14 arrived at Cleveland-Hopkins International Airport in Cleveland, Ohio, and
checked in for a flight to Phoenix, Arizona.

62. On or about April 15, 2019, at approximately 6:12 a.m., LOZANO had a
conversation with FRANKLIN on the telephone. During the conversation, FRANKLIN
confirmed that he sent a total of $16,800 with the couriers to be delivered in Phoenix, Arizona.
LOZANO said to send the balance via Walmart-to- Walmart money transfer.

63. On April 15,2019, at approximately 1:59 p.m., GUTIERREZ had a text message
conversation with LOZANO. During the conversation, GUTIERREZ said to call because “they
[BYBEE, VANBUREN, and Person 14] only delivered 14500 [$14,500].”

64. On or about April 15, 2019, at approximately 2:23 p.-m., LOZANO had a
conversation with GUTIERREZ on the telephone. During the conversation, LOZANO told
GUTIERREZ he would have FRANKLIN deposit the balance via Walmart-to-Walmart money
transfer. GUTIERREZ then handed the phone to an unidentified male (“UM”) who spoke with
LOZANO. LOZANO explained that the couriers did not want to transport all of the money and
he planned to send the remaining balance via Walmart-to-Walmart money transfer. The UM
indicated he was pleased and stated that LOZANO still needed to deposit $7,500 into the Chase
bank account. LOZANO stated that FRANKLIN was working on that.

65. Onor about April 15, 2019, at approximately 5:01 p.m., LOZANO and CARTER
had a conversation on the telephone. During the conversation, CARTER asked LOZANO for the
CashApp username to which money should be sent. LOZANO provided OROZCO’s CashApp

username. CARTER stated, “A’right, bet. She [CARTER’s female associate] ‘bout’a do it [send

18
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 19 of 46. PagelD #:.373

the money] right now.” LOZANO later confirmed that OROZCO received the CashApp money
transfer.

66. On or about April 16, 2019, at approximately 12:24 p.m., LOZANO and the CS
had a text message conversation in which they discussed the CS purchasing fentany] pills.
During the conversation, the.CS asked how much money LOZANO was charging “for them
beans [fentanyl pills],” and indicated the CS wanted to purchase 100 pills.

67. On or about April 16, 2019, at approximately 12:29 p.m., LOZANO sent a text
message to FRANKLIN saying that the CS wanted 100 fentanyl pills the following day.

68. On or about April 16, 2019, at approximately 3:51 p.m., LOZANO had a_
conversation with FRANKLIN on the telephone. During the conversation, FRANKLIN said he
recruited a woman to deposit $4,000 into the Chase Bank account. LOZANO then directed
FRANKLIN to send pictures of any bank receipts to GUTIERREZ.

69. On or about April 17, 2019, at approximately 3:53 p.m., LOZANO and the CS

had a conversation on the telephone. During the conversation, LOZANO stated the CS would be
meeting with “LO [FRANKLIN].” LOZANO asked how much money the CS planned to give
FRANKLIN. The CS said $1,200. LOZANO provided the CS with a cellular telephone number
identified as belonging to “LO [FRANKLIN].”

70. On or about April 17, 2019, at approximately 6:00 p.m., FRANKLIN and the CS
had a conversation on the telephone. During the conversation, FRANKLIN directed the CS to
travel to the area of 33** East 106" Street, Cleveland, Ohio, to meet.

71. On or about April 17, 2019, at approximately 6:43 p.m., in Cleveland, Ohio,
FRANKLIN sold the CS 10.92 grams (100 pills) of a mixture of fentanyl and 4-ANPP for

$1,200.

19
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 20 of 46. PagelD #: 374

72. On or about April 17, 2019, at approximately 6:40 p.m., LOZANO and
FRANKLIN had a conversation on the telephone. During the conversation, FRANKLIN
confirmed he sold 100 “Skittles [fentanyl pills]” to the CS.

73. On or about April 17, 2019, at approximately 8:17 p.m., after going to the
Walmart Money Center at a Walmart in Cleveland, Ohio, FRANKLIN spoke with LOZANO on
the telephone. During the conversation, FRANKLIN reported that he had just sent $3,500 via
Walmart-to-Walmart money transfers. LOZANO said to send photographs of the receipts via
WhatsApp to his “peoples in Mexico [GUTIERREZ].”

74. On or about April 17, 2019, at approximately 10:16 p.m., GUTIERREZ sent
LOZANO a text message confirming he received FRANKLIN’s pictures of wire transfer
receipts.

75. On or about April 19, 2019, LOZANO and COLEMAN had a text message
conversation. During the conversation, LOZANO said he had been attempting to make contact
with FRANKLIN for several days to have FRANKLIN send money to GUTIERREZ and another
source of supply. LOZANO asked that COLEMAN attempt to make contact with FRANKLIN,
and COLEMAN agreed to do sO.

76. On or about April 21, 2019, at approximately 12:26 a.m., LOZANO and
COLEMAN had a text message conversation. During the conversation, COLEMAN said he had
spoken with FRANKLIN, who reported losing his cellular telephone. COLEMAN stated, “I
can’t wait I will take care o[f] everything bra ok. [COLEMAN will take over for FRANKLIN
after COLEMAN’ release from prison].”

77. On or about April 22, 2019, at approximately 10:30 p.m., LOZANO and

HERNANDEZ had a conversation on the telephone. During the conversation, LOZANO

20
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 21 of 46. PagelD #: 375

explained that an individual he recruited as a driver had entered the United States from Mexico.
“LOZANO stated that he would begin making arrangements to send money to HERNANDEZ to
secure a shipment of drugs, to be driven by the driver from San Diego, California to Cleveland,
Ohio. LOZANO said that the shipment of drugs would contain methamphetamine, heroin, and
fentanyl pills.

78. On or about April 22, 2019, at approximately 10:54 p.m., LOZANO and Person 5,
a Mexico-based co-conspirator, had a conversation on the telephone. During the conversation,
Person 5 agreed to supply LOZANO with 1,000 “of the blue ones [fentanyl pills].””» LOZANO
also asked Person 5 to “send me a sample of the Chinese [heroin],” and stated, “I really need that
‘chinita’ [heroin] to be original, from the plant, not the synthetic kind [fentanyl-based].”

79, On or about April 22, 2019, at approximately 11:55 p.m., LOZANO and Person 6, |
a Mexico-based co-conspirator, had a conversation on the telephone. During the conversation,
LOZANO attempted to secure a half kilogram of drugs, described by color and other attributes as
cocaine. LOZANO requested Person 6 provide the name of an individual to receive $1,000 via
wire transfer. LOZANO then directed Person 6 to have the drugs delivered to “my brother
[HERNANDEZ].” LOZANO said HERNANDEZ would then give the drugs to “the guy that
jumps it [smuggles drugs into the United States from Mexico].”

80. Onor about April 23, 2019, at approximately 11:26 am., LOZANO and Person 6
had a text message conversation. During the conversation, Person 6 sent a name for LOZANO
‘to send money to in order to secure the delivery of the half kilogram of drugs to HERNANDEZ.
Person 6 provided LOZANO with the name of an individual in Sonora, Mexico. LOZANO said

he did not want to send the money to this person. Person 6 then directed LOZANO to send it

21
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 22 of 46. PagelD #: 376

[money] to him [Person 6]. Person 6 sent LOZANO a text stating, “[Person 7]..electra [a wire-
transfer company] 3 zone center.”

81. On or about April 23, 2019, at approximately 12:06 p.m., LOZANO and
FRANKLIN had a conversation on the telephone. During the conversation, LOZANO said his
“driver” entered the United States from Mexico, and that LOZANO was trying to arrange for the
driver to bring “ice and the dog [methamphetamine and heroin]” to Cleveland, Ohio.
FRANKLIN said that he needed “two of them white girls [2 kilograms of cocaine].””» LOZANO
- responded that he would try to get cocaine the following week. Later in the call, LOZANO
stated he was also going to get “a couple of the pills as well from my peoples over there. That’s
my direct line [source of supply].” LOZANO said that the “dog [heroin]” does not have any
“fetty [fentanyl] in it.” Later in the conversation, FRANKLIN explained that business had been
slow, and that he still had drugs to sell.

82. On or about April 23, 2019, at approximately 11:40 p.m., HERNANDEZ sent
LOZANO a text message with information to use to wire money for a drug purchase: “[Person
8] City: TIJUANA State: BAJA CALIFORNIA NORTE MEXICO Pay.”

83. On or about April 24, 2019, at approximately 11:55 am., LOZANO had text
message conversations with Person 6 and HERNANDEZ in which LOZANO arranged for an
" unidentified male (“UM”) to deliver to HERNANDEZ the half kilogram of drugs LOZANO
previously ordered from Person 6. Person 6 told LOZANO, “Tell him [HERNANDEZ] to open
the door so he [UM] can go into the patio” and leave the drugs. LOZANO forwarded that
message to HERNANDEZ. HERNANDEZ confirmed he had received the drugs at his residence

-in Tiyuana, Mexico.

22
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 23 of 46. PagelD #: 377

84. Onor about April 24, 2019, at approximately 2:26 p.m., LOZANO and
COLEMAN had a text message conversation. During the conversation, LOZANO explained that
he had been trying to talk to FRANKLIN about sending money to GUTIERREZ.

85. On or about April 25, 2019, at approximately 12:11 am., LOZANO called
FRANKLIN on the telephone. During the conversation, FRANKLIN told LOZANO that he was
tending to some personal matters and planned to send the wire transfers the following day.
FRANKLIN also said, “Tell my father [COLEMAN] quit talkin that s**t [COLEMAN did not
need to tell FRANKLIN what to do for LOZANO].”

86. On or about April 25, 2019, at approximately 10:44 p.m., LOZANO called
HERNANDEZ on the telephone. During the conversation, HERNANDEZ confirmed he
received 120 grams of cocaine at his residence in Tijuana, Mexico.

87. | On or about April 26, 2019, at approximately 10:13 p.m., LOZANO and Person 5
had a conversation on the telephone. During the conversation, Person 5 asked how strong

LOZANO wanted the “pills [fentanyl pills] to be” ona scale of 1 to 10. LOZANO requested that
the pills be an 8 or a 9 out.of 10, as he did not want any “issues [overdoses].” Person 5 told
LOZANO that the sample of heroin is “b**ching [good quality].” Later in the call, LOZANO
said that he would send more money to HERNANDEZ, and that HERNANDEZ and Person 5
could then make arrangements to meet up.

88. Onor about April 26, 2019, beginning at approximately 10:23 p.m., LOZANO

and HERNANDEZ had a text message conversation regarding the money that LOZANO planned
to send. During the conversation, LOZANO said, “2100 Cotorro, 3500 [Person 5], 600 for the

cross. 6,200 total.” LOZANO confirmed the information for sending money: “MARIO

23
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 24 of 46. PagelD #: 378

HERNANDEZ LEON **** ROLL DRIVE # ****** SAN DIEGO, CA. 92154.”
HERNANDEZ confirmed. |

89. On or about April 28, 2019, LOZANO and FRANKLIN had a conversation on the
telephone. During the conversation, FRANKLIN confirmed he sent $6,000 through the USPS to
the address LOZANO provided in San Diego, California.

90. On or about April 29, 2019, FRANKLIN, acting LOZANO’s direction, caused
~ Person 15 to send to HERNANDEZ in San Diego, California, a parcel (“Money Parcel 1”)
containing approximately $6,000 in U.S. currency, wrapped in plastic and concealed inside a box
for decorative shelves.

91. | Onor about April 29, 2019, at approximately 4:25 p.m., FRANKLIN sent
LOZANO a series of text messages. One message contained the USPS tracking number for
Money Parcel 1. FRANKLIN also stated that the parcel would arrive in San Diego, California,
by 12:30 p.m. the next day.

92. On or about April 30, 2019, beginning at approximately 6:59 p.m., LOZANO and
HERNANDEZ had a text message conversation. During the conversation, HERNANDEZ
indicated that he was checking the address where FRANKLIN had sent Money Parcel 1, and
learned it was being held at a San Diego, California, post office. LOZANO suggested that
HERNANDEZ handle any questioning about Money Parcel 1 as follows: “If anything say it was
sent by your cousin who is illegal and does not have papers and a male co-worker or female co-
worker sent it. Works in a restaurant in Cleveland that it is to fix a room in his Tijuana house and
give the name of the baby and that’s it.”

93. Onor about April 30, 2019, at approximately 8:13 p.m., HERNANDEZ and

LOZANO had a conversation on the telephone. During the conversation, HERNANDEZ

24
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 25 of 46. PagelD #: 379

indicated that he went to the post office and learned that Money Parcel 1 was being held at a
USPS facility in Otay Mesa, California. HERNANDEZ said he then drove to that USPS facility
and found it was closed. HERNANDEZ said the facility would open at 9:30 a.m., and that he
would cross over from Mexico early the following morning to retrieve Money Parcel 1.

94. On on about May 1, 2019, at approximately 12:37 p.m., LOZANO and
HERNANDEZ had a conversation on the telephone. During the conversation, HERNANDEZ
said he had spoken with a U.S. Postal Inspector. The Inspector asked HERNANDEZ questions
about what Money Parcel 1 contained and who sent it. HERNANDEZ said he told the Inspected
the parcel contained $5,000 to $6,000 and was sent to him by a cousin in Ohio, and gave a false
story similar to what LOZANO suggested. HERNANDEZ also said he had consented to USPS
opening Money Parcel 1. LOZANO told HERNANDEZ to. give the Inspector LOZANO’s
telephone number so LOZANO could attempt to get Money Parcel 1 released. |

95. On or about May 1, 2019, at approximately 12:47 p.m., a U.S. Postal Inspector
called LOZANO on the telephone. During the conversation, LOZANO identified himself as
“Juan” and provided a false story about the money. LOZANO said, among other things, that he
had sent $6,000 derived from the sale of a vehicle to his cousin in San Diego, California, to be
used to repair LOZANO’s mother’s home.

96. On or about May 1, 2019, at approximately 1:12 p.m., LOZANO called
FRANKLIN on the telephone. | During the conversation, LOZANO told FRANKLIN that U.S.
Postal Inspectors said that a K-9 alerted on Money Parcel 1. FRANKLIN responded by
expressing disbelief, and said he had washed the money with soap and water before he concealed

it inside the parcel, such that there was no way a K-9 would alert to Money Parcel 1.

25
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 26 of 46. PagelD #: 380

97. On or about May 1, 2019, at approximately 5:42 p.m., LOZANO called
HERNANDEZ on the telephone in which LOZANO said that Money Parcel 1 would be at the
mailbox in San Diego, California, the following day (referring to a mail box rented at a private
shipping facility).

98. On or about May 1, 2019, at approximately 9:53 p.m., LOZANO and the CS had
a conversation on the telephone. During the conversation, LOZANO attempted to recruit the CS
to travel to San Diego, California, to ship drugs back to Cleveland, Ohio. LOZANO described
the drugs as: “so it’s gonna be the, the one, twenty of the, of the, of the girl [120 grams of
cocaine]. It’s gonna be the five hundred of the boy [500 grams of heroin]. It’s gonna be one ice
cube [1 pound of crystal methamphetamine], uh, and then, it’s gonna be, um, two, I mean, a, a, a
thousand of them little, them skittles [1,000 fentanyl pills].”

99. On or about May 1, 2019, at approximately 10:22 p.m., CARTER and LOZANO
had a text message conversation. During the conversation, CARTER said, “Da chic dr said
fentanyl was n [in] her systems. [A female customer’s doctor told her that tests showed fentanyl
in her system from pills LOZANO had provided to CARTER.]” LOZANO said ‘none of his
distributors had reported any problems with the pills. CARTER said his distributor “thought
they was teal [CARTER’s associate selling the purported oxycodone pills thought they were true
pharmaceutical oxycodone tablets]” and added that his distributor did not want to see anyone get
hurt. CARTER reiterated that the pills at issue in the doctor’s testing came from LOZANO.

100. On or about May 1, 2019, at approximately 10:49 p-m., LOZANO and
HERNANDEZ had a conversation on the telephone. During the conversation, LOZANO
explained that he recruited the CS to travel to San Diego, California to receive the drugs from

HERNANDEZ and separate them for mailing. LOZANO stated that one of the parcels should

26
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 27 of 46. PagelD #: 381

contain “the blue ones and the, the water [fentanyl pills and crystal methamphetamine],” and
then the remaining drugs should be divided between two other parcels. LOZANO stated, “Make
sure that when, when you get it and everything, afterward you wash it and, and, and you take out
all the, the, your, your DNA from that s**t, And put them in a bag and give it to him like that in
a bag, like that.”

101. Onor about May 2, 2019, beginning at approximately 5:02 p.m., LOZANO sent a
series of text messages to COLEMAN while both were still incarcerated. LOZANO stated,
“BRO. TALK TO UR SON [FRANKLIN], HE BLOCKED ME FROM BOTH HIS PHONES
AND I NEED TO TALK. HE NOT ANSWERING, ITS BEEN 2 DAYS. WHATS UP MAN..
IM NOT USED TO WORKING LIKE THIS. PEOPLE ARE COMING TO TOWN TO PICK
UP THE PAPERWORK [money] FOR THE CONTRACTS [drugs] AND I NEED
EVERYTHING IN ORDER BUT HE JUST IGNORING ME AND NOW HE BLOCKED ME. |
HELP ME OUT PLEASE.”

102. Onor about May 2, 2019, at approximately 5:16 p.m., LOZANO and
HERNANDEZ had a conversation on the telephone. During the conversation, HERNANDEZ
asked how much money he should give to Person 5. LOZANO replied, “three five-hundred
[$3,500] are his.”

103. On or about May 2, 2019, at approximately 6:09 p.m., LOZANO and
HERNANDEZ had a conversation on the telephone. During the conversation, HERNANDEZ
explained that he received Money Parcel 1. HERNANDEZ stated that he opened the package
and discovered all of the bills were wet, as if they had been “washed.”

104. Onor about May 2, 2019, at approximately 11:54 p.m., LOZANO and

HERNANDEZ had a conversation on the telephone. During the conversation, HERNANDEZ

27
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 28 of 46. PagelD #: 382

‘said he would receive the fentanyl pills from Person 5. LOZANO asked how much it would cost
to have the drugs smuggled into the United States. HERNANDEZ said he would check with the
driver.

105. On or about May 3, 2019, at approximately 2:40 p.m., LOZANO and

FRANKLIN had a conversation on the telephone. During the conversation, LOZANO discussed
the prices of kilogram quantities of cocaine he received from GUTIERREZ. LOZANO asked
FRANKLIN how long it would take him to sell “a couple of them [two kilograms of cocaine]” if
they paid $33,000 per kilogram. FRANKLIN said approximately four days. LOZANO asked
how much money FRANKLIN had to pay for fentanyl pills. FRANKLIN responded, “about
10,000.” LOZANO stated, “Pm shipping you the dog, some girl, the ice and another thousand of
them new joints [heroin, cocaine, crystal methamphetamine, and 1,000 fentanyl pills].”
LOZANO said that the $6,000 in Money Parcel 1 was being held up at the post office (though it
had been released to HERNANDEZ). LOZANO told FRANKLIN to send an additional $1,000
to HERNANDEZ via Walmart-to-Walmart moniey transfer to secure the shipment of drugs from
California. |

106. Onor about May 3, 2019, at approximately 3:17 p.m., HERNANDEZ called
LOZANO on the telephone. During the conversation, HERNANDEZ said he could not receive
the wire transfer because his identification was expired. It was decided that LOZANO would
send the $1,000 to a shared relative, Person 9.

107. On or about May 3, 2019, at approximately 3:27 p.m., LOZANO sent a text
message to FRANKLIN directing FRANKLIN to send $1,000 to Person 9 in San Diego,

California, and to use Walmart-to-Walmart money transfer.

28
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 29 of 46. PagelD #: 383

108. On or about May 9, 2019, at approximately 1:12 p.m., LOZANO sent a text
message to FRANKLIN that stated: “[street address] Tolleson AZ. 85353 SEND THE PAPER
HERE, 25,000 [Send $25,000 to this address].”

109. On or about May 10, 2019, at approximately 12:02 p.m., LOZANO called
FRANKLIN on the telephone. During the conversation, LOZANO asked if FRANKLIN would
“be able to send that [money] out today.” FRANKLIN replied, “Yeah, a nineteen pack
[$19,000].”, FRANKLIN asked, “What you want me to do?” LOZANO replied, “Just zip it
through in the mail,” and also said to buy “one of those twenty dollar DVD players and put it
inside that box [conceal the money in the DVD player box].” FRANKLIN said he had “washed
the money” and stated, “I washed all that s**t last night. I washed it and cleaned all that s**t off
real good.” FRANKLIN also said he would “have the rest” of the $25,000 soon because people
owed him certain amounts of money.

110. | On or about May 10, 2019, at approximately 12:06 p.m., LOZANO sent a text
message to FRANKLIN again providing the address in Tolleson, Arizona, and asking that the
$25,000 be sent “OVERNIGHT” and with “NO SIGNATURE REQUIRED.” |

111. Onor about May 10, 2019, at approximately 6:52 p.m., LOZANO and
HERNANDEZ had a conversation on the telephone. During the conversation, HERNANDEZ
_ said he delivered the package of narcotics to the delivery driver to be smuggled over the border.
112. Onor about May 10, 2019, at approximately 10:06 p.m., LOZANO contacted a
- DEA Undercover Agent posing as a co-conspirator recruited by the CS (“UCI”) and confirmed
that the drugs had crossed the border, and discussed plans for UC1 to meet HERNANDEZ to

pick up the drugs.

29

 
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 30 of 46. PagelD #: 384 .

113. Onor about May 13, 2019, at approximately 1:46 p.m., LOZANO and
HERNANDEZ had a conversation on the telephone. During the conversation, they agreed that
HERNANDEZ would meet UC1 not that day but the next day.

114. Onor about May 13, 2019, FRANKLIN caused to be sent to GUTIERREZ in
Tolleson, Arizona, a parcel (“Money Parcel 2”), bearing sender information of VANBUREN’s
name and phone number and an address used by FRANKLIN, and containing $15,920 in U.S.
currency concealed inside of a speaker. The bills were wet and smelled of fabric softener or
detergent.

1 15. On or about May 13, 2019, at approximately 5:05 p.m., FRANKLIN sent
LOZANO a text message with the tracking number for Money Parcel 2.

116. Onor about May 13, 2019, at approximately 5:08 p.m., LOZANO sent
GUTIERREZ a text message with the tracking number for Money Parcel 2.

117. On or about May 13, 2019, at approximately 10:51 p.m., LOZANO and |
. HERNANDEZ had a conversation on the telephone. During the conversation, LOZANO said
UC1 arrived in San Diego and the meeting was scheduled for the following afternoon.
HERNANDEZ said he had packaged the drugs inside of a computer modem box.

118. Onor about May 14, 2019, beginning at approximately 10:00 a.m., LOZANO and
UC1 had a series of telephone and text-message conversations. During those conversations, they
decided that UC1 would pick up the drug package at a shopping center in Chula Vista,
California.

119. Onor about May 14, 2019, at approximately 11:13 a.m., HERNANDEZ and
Person 10, entered the United States from Mexico through the Otay Mesa Port of Entry.

HERNANDEZ was driving a silver Honda sedan with Mexican license plates.

30

 
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 31 of 46. PagelD #: 385

120. On or about May 14, 2019, at approximately 2:00 p.m., in the parking lot of a
shopping center in Chula Vista, California, HERNANDEZ exited the front driver’s side of the
silver Honda sedan and entered the front passenger’s side of UC1’s vehicle. While inside the
vehicle, HERNANDEZ handed UC1 a shopping bag that contained a computer modem box (the
“Mixed Narcotics Parcel”), which contained a receipt for an on-line purchase in
HERNANDEZ’s name and the following controlled substances: approximately 1,001 blue
pharmaceutical tablets coded “M 30” (oxycodone), but which in fact contained heroin and
fentanyl and weighed 139.27 grams; 5 blue pharmaceutical tablets coded “V 48 12”
(oxycodone), but which in fact contained heroin, fentanyl, and 4-ANPP, and weighed 0.65
grams; 5 blue pharmaceutical tablets coded “V 48 12” (oxycodone), but which in fact contained
heroin and fentanyl and weighed 0.64 grams; 483.84 grams of a mixture of fentanyl,
butyrylfentanyl, and 4-ANPP; 108.54 grams of cocaine; 2.83 grams of heroin; and 430.4 grams
of crystal methamphetamine that was approximately 100% pure methamphetamine
hydrochloride. HERNANDEZ gave the Mixed Narcotics Parcel to UC1 so that UC1 would mail
the Mixed Narcotics Parcel to the Northern District of Ohio for distribution of the drugs it
contained.

121. Onor about May 20, 2019, LOZANO and GUTIERREZ had a text message
conversation. During the conversation, GUTIERREZ said, “Send me the address so I can send
you the pills [fentanyl pillis].” |

122. On or about May 21, 2019, at approximately 9:01 a.m., VANBUREN calla U.S.
Postal Inspector on the telephone. During the conversation, the Inspector said that VANBUREN

should come to the USPS facility to discuss Money Parcel 2, and VANBUREN agreed.

31
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 32 of 46. PagelD #: 386

123. On or about May 21, 2019, at approximately 9:03 a.m., FRANKLIN called
LOZANO on the telephone. During the conversation, they discussed how they should have
VANBUREN handle discussing Money Parcel 2 with the U.S. Postal Inspector, and concerns
about why the Inspector would report that the delivery address in Arizona was not valid.

FRANKLIN said, “I told him [VANBUREN] to say he was going to buy a f**king car because”
VANBUREN had recently returned from Arizona. FRANKLIN explained, “That’s why I did it
because he got ajob. So I’m gonna tell him to do that and see how it go from there.” LOZANO
agreed with that plan. FRANKLIN expressed concern about whether VANBUREN could “get in
trouble” and said, “I’m gonna have him play like he don’t know.” LOZANO agreed with that —
plan, but explained there were four reasons to be concerned about the Inspector questioning
VANBUREN about Money Parcel 2: ,“So one is, we are sending more than the $10,000 allowed;
two, we are sending it hidden; three, we are sending it to a person that doesn’t exits; and four, we
are sending it to an address that doesn’t exist.”

124. Onor about May 21, 2019, LOZANO and FRANKLIN had a conversation on the
telephone. During the conversation, LOZANO said, “I need an address because they gonna send
more of them Skittles [fentanyl pills].” Later in the conversation, FRANKLIN said, “We ain’t
never did the 33** [33** East 106" Street, Cleveland, Ohio]. We can do that one.”

125. Inor around May 2019, GUTIERREZ caused to be sent from Glendale, Arizona,
to FRANKLIN in Cleveland, Ohio a parcel (“Fentanyl Pill Parcel 2”) addressed to 33** East
106 Street, Cleveland, Ohio, and containing approximately 4,747 pharmaceutical tablets coded
*“M 30” (oxycodone), but which in fact contained fentanyl and 4-ANPP, and weighed

approximately 519.09 grams, concealed inside a plastic bucket.

32
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 33 of 46. PagelD #: 387

126. On or about May 24, 2019, at approximately 5:30 p.m., LOZANO and
GUTIERREZ had a conversation on the telephone. During the conversation, GUTIERREZ said
Fentanyl Pill Parcel 2 should arrive in the next several days. GUTIERREZ indicated that he sent
“the same amount as always [approximately 5,000].” |

127. On or about May 24, 2019, at approximately 6:44 p.m., GUTIERREZ sent
LOZANO a text message with the tracking number for Fentanyl Pill Parcel 2.

128. On or about May 28, 2019, at approximately 11:25 am., FRANKLIN called
VANBUREN on the telephone while VANBUREN was approaching FRANKLIN’s residence.
During the conversation, they discussed where VANBUREN had stashed FRANKLIN’s drugs.
FRANKLIN asked, “You got my dope?” VANBUREN replied, “Yeah anything that came in the
box.” They then discussed the location of FRANKLIN’s money. FRANKLIN explained that
“The bag [drugs] gone, dude.” VANBUREN asked, “The dog [heroin]?” Later in the
~ conversation, FRANKLIN tried to clarify the subject, “Well, you said the dope got ripped,” and
asked where “the dope” was. VANBUREN directed FRANKLIN to the “kitchen cabinet” before
informing FRANKLIN that he had arrived to the house and asking FRANKLIN to “unlock the
door.”

129. On or about June 2, 2019, LOZANO and GUTIERREZ had a text message
conversation. During the conversation, GUTIERREZ said, “they’re going to pick up the pills
that you have there [GUTIERREZ’s associate would pick up unsold fentanyl pills].” LOZANO
replied, “Ok. Let me know so I can give you the address. Hopefully the other ones arrive
tomorrow.”

130. Onor about June 3, 2019, LOZANO sent GUTIERREZ text messages with one of

FRANKLIN’s telephone numbers and stating, “Call him [FRANKLIN] he’s already there.”

33
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 34 of 46. PagelD #: 388

131. On or about June 4, 2019, at approximate 11:35am and 2:32p.m., GARCIA
attempted to call FRANKLIN using the telephone number that LOZANO had provided
GUTIERREZ.

132. On or about June 4, 2019, at approximately 4:20 p.m., LOZANO and
GUTIERREZ had a text message conversation. During the conversation, GUTIERREZ said that
no one was answering the number LOZANO had provided. Later in the conversation,
GUTIERREZ reiterated that no one was answering the number that LOZANO had provided the
day before, and said, “tell them to answer because these guys [GARCIA and an associate] are on |
their way over there already and they [FRANKLIN] don’t answer so they [GARCIA and an
associate] can pick up the pills [fentanyl pills]. LOZANO then provided GUTIERREZ three
telephone numbers for FRANKLIN, including the one he had already provided.

133. On or about June 4, 2019, at approximately 4:27 p.m., GARCIA sent ERANKLIN
a text message that stated, “If you have a chance buddy, call me. I was told to call you.” |

134. On or about June 4, 2019, at approximately 4:27 p.m., GARCIA called
FRANKLIN on the telephone. During the conversation, GARCIA said, “My, my friend, yeah,
give me this number, because, I, I, I need to pick it up, some pills [fentanyl pills].”. FRANKLIN
responded, “I ain’t got no pills [fentanyl pills]. I just got the money. I ain’t got no oills.”

GARCIA clarified that FRANKLIN had “the money.” FRANKLIN affirmed and reiterated that

he had no pills. GARCIA said, “Oh, let me call him then.”

135. On or about June 5, 2019, LOZANO attempted to conceal the contraband cellular

telephone he had been using to communicate with his co-conspirators as correctional officers at

~ NEOCC entered his prison cell to search for contraband.

34
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 35 of 46. PagelD #: 389

136. On or about June 12, 2019, at approximately 12:19 p.m., FRANKLIN called
PINNOCK on the telephone. During the conversation, FRANKLIN said, “Bring me one of them
[drugs]” and indicated PINNOCK knew where he was, referring to FRANKLIN’s residence in
Cleveland, Ohio. FRANKLIN stated, “It will be gone by the end of the day [the drugs will be
sold]. Come on.”

137. On or about June 12, 2019, at approximately 1:44 p.m., PINNOCK arrived at |
FRANKLIN’s residence in a blue Honda sedan, and entered the residence to deliver FRANKLIN
drugs.

138. On or about June 12, 2019, at approximately 2:43. p.m., PINNOCK exited:

- FRANKLIN’s residence, entered the blue Honda sedan and drove away in possession of 0.95
grams of a mixture of carfentanil and cocaine, concealed in the glove box of the vehicle.

| 139. Onor about June 12, 2019, at approximately 11:43 p.m., GARCIA departed
Rockford, Illinois, by car and drove to the Cleveland, Ohio area.

140. On or about June 13, 2019, at approximately 10:34 am., GARCIA arrived to the
Cleveland, Ohio area, and then drove from the Cleveland, Ohio area to Orville, Ohio.

141. Onor about June 14, 2019, at approximately 9:00 p.m., GARCIA departed
Orville, Ohio by car and drove to the Cleveland, Ohio area, and then on to Calumet City, Ilinois.

142. Onor about June 15, 2019, at approximately 10:57 a.m., GARCIA and Person 16
departed Calumet City, Illinois by car and drove towards Ohio.

143. On or about June 15, 2019, at approximately 2:57 p.m., on the Ohio Turnpike in
the Toledo, Ohio area, GARCIA and Person 16 encountered law enforcement in a traffic stop,
and then left the Turnpike and drove on local roads from the Toledo, Ohio area to the Cleveland,

Ohio area.

35
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 36 of 46. PagelD #: 390

144. Onor about June 16, 2019, at approximately 7:15 p.m., FRANKLIN called an
unidentified female (“UF”) on the telephone. During the conversation, the UF, who was
expecting to meet FRANKLIN for a meal, expressed confusion that FRANKLIN was “so eager
to be on Union [at his residence near the intersection of East 105"" Street and Union Avenue, in
Cleveland, Ohio].” The UF said, “I really wanna know what be going on over there.”
FRANKLIN responded, “TI sell drugs out there on Union. I sell drugs. I make my money on
Union. That’s [what] I do on Union.” FRANKLIN later continued, “I sell mother f**kin’ drugs!
I’ve been selling drugs since 1992! I’ve been lat] the same mother f**kin’ spot since 19921 |
[FRANKLIN has been selling drugs from his residence since 1992,

145. Onor about June 18, 2019, at approximately 8:49 a.m., FRANKLIN and an
unidentified male had a conversation on the telephone. During the conversation, the UM
indicated that he planned to “come see” FRANKLIN “in a little bit [to purchase an unknown
quantity of drugs].” The UM asked FRANKLIN about the quality and FRANKLIN replied,

“You seen what I did. I don’t do s**t to it. set, come up with some money, you can take all
this s**t. So I can pay them and keep it moving [obtain more drugs from his source of supply].”

146. On or about June 18, 2019, at approximately 10:00 a.m., at FRANKLIN’s
residence in Cleveland, Ohio, FRANKLIN sold EVANS approximately 20.02 grams of
carefentanil.

147. On or about June 18, 2019, at approximately 10:07 a.m., in a grey Hyundai sedan
in Cleveland, Ohio, EVANS possessed on his person approximately 20.02 grams of carefentanil.
148. On or about June 19, 2019, at approximately 11:48 p.m., FRANKLIN and

BYBEE had a conversation on the telephone immediately after law enforcement vehicles had

pulled up to the area of FRANKLIN’s residence. During the conversation, FRANKLIN asked,

36
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 37 of 46. PagelD #: 391

“If I flushed something [flushed drugs down the toilet], how do I get it out?” BYBEE attempted
to confirm what FRANKLIN was talking about. FRANKLIN said, “If I flushed something, how
I get it out man? Down the toilet man.” BYBEE said he would have to take the “trap” |
out. FRANKLIN said there was no trap on his plumbing. BYBEE responded, “Then it’s gone,”
but added that FRANKLIN “might be able to bust it out of the floor,” and asked if FRANKLIN
had a camera to see the inside of pipes. FRANKLIN confirmed that he did, and they discussed
BYBEE coming over to assist him.

149. On or about July 8, 2019, ARGUELLES and Luisa Margarita Sapiens Villa
(charged separately) had a text message conversation. During the conversation, ARGUELLES
told Sapiens Villa that the people for whom she worked, referencing GUTIERREZ and his
associates, wanted Sapiens Villa to go to Albuquerque, New Mexico, the next day. Sapiens Villa
agreed. |

150. On or about July 9, 2019, the CS called GUTIERREZ on the telephone. During
the conversation, GUTIERREZ agreed to sell the CS approximately 5,000 fentanyl pills, to be
delivered to the CS in Cleveland, Ohio. GUTIERREZ stated, “They are on the way. They
crossed the river [Mexican border] and should be there tomorrow. The lady [courier] will arrive
up there tomorrow.”

151. On or about July 9, 2019, at approximately 11:42 a.m., Sapiens Villa and
ARGUELLES had a text message conversation. During the conversation, Sapiens Villa said she
had arrived to Albuquerque. ARGUELLES provided Sapiens Villa with a telephone number and
instructed Sapiens Villa, “Ask for El Mufieko [the Doll] on behalf of El Uno [Number One].”

152. On or about July 9, at approximately 4:42 p.m., Sapiens Villa and ARGUELLES

had a text message conversation. During the conversation, ARGUELLES asked, “How did the

37
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 38 of 46. PagelD #: 392

job [procuring fentanyl tablets to transport to Cleveland, Ohio] come out?” Sapiens Villa replied
everything was OK and said she was “at the station [Greyhound Bus Station].”

153. Onor about July 11, 2019, GUTIERREZ and the CS had a series of conversations
via text message and telephone. During the conversations, they discussed the timing of the
courier’s arrival, and the CS provided GUTIERREZ with the telephone number of a DEA
undercover officer (““UC2”) who was posing as a co-conspirator who would receive the fentanyl
pills. Later in the conversations, GUTIERREZ said the courier’s vehicle had broken down, and
the courier would contact UC2 when the courier arrived in Cleveland, Ohio.

154. On or about July 11, 2019, at approximately 5:09 p.m., Sapiens Villa and
ARGUELLES had a conversation via text messages and voice notes. During the conversation,
Sapiens Villa complained about the difficulty of the journey and said, “Tell your boss to treat me
right [pay well] because I’m really tired.” Sapiens Villa requested the number for the Cleveland
contact. Later in the conversation, ARGUELLES provided the number for UC2 and stated, “on
behalf of sevoya [GUTIERREZ].”

155 . Onor about July 11, 2019, at approximately 9:49 p.m., Sapiens Villa contacted
UC2 and said she was at the Greyhound Bus station in Cleveland, Ohio. UC2 requested to move

. their meeting to the following day, due to the late hour.

156. Onor about July 11, 2019, at approximately 9:57 p.m., GUTIERREZ called the
CS on the telephone. During the conversation, GUTIERREZ said the meeting had to occur that
night because the courier needed to return home and did not have money to secure a hotel room.

157, On or about July 11, 2019, at approximately 10:1 8 p.m., Sapiens Villa and
ARGUELLES had a conversation via text messages and voice notes. During the conversation,

Sapiens Villa asked, “are they [UC2 and the CS] coming for the girls [fentanyl pills], or what?”

38
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 39 of 46. PagelD #: 393

158. On or about July 11, 2019, at approximately 11:21 p.m., at the Greyhound bus
station in Cleveland, Ohio, Sapiens Villa possessed a pillow concealing 6,045 pharmaceutical
tablets coded “M 30” (oxycodone), but which in fact contained fentanyl and 4-ANPP, and
weighed 663.37 grams.

159. On or about July 20, 2019, GUTIERREZ and the CS had a series of conversations
via text message and telephone in which they discussed GUTIERREZ sending another shipment
of fentanyl pills as replacement for the pills that had been seized from Sapiens Villa. The CS
agreed to pay $5,000 toward the purchase of the pills. |

160. On or about July 26, 2019, GUTIERREZ had a telephone conversation with the
CS. GUTIERREZ said there were 5,000 fentanyl pills in Chicago, Illinois, that were ready to go,
and asked if the CS had the $5,000.

161. Onor about July 27, 2019, GUTIERREZ and the CS had a conversation on the
telephone in which GUTIERREZ stated that he had 20,000 of fentanyl pills in Chicago, but
could not find a courier to bring them.

162. On or about July 29, 2019, GUTIERREZ and the CS had a conversation on the
telephone. During the conversation, they agreed that the CS would send an associate (a DEA
undercover officer (“UC3”) posing as a co-conspirator) to Chicago to retrieve the pills.

163. On or about July 30, 2019, GUTIERREZ and the CS had a conversation on the
telephone. During the conversation, GUTIERREZ said the CS would receive at least 2,000

. fentanyl pills, but GUTIERREZ would attempt to increase the amount to 5,000. GUTIERREZ
said that he wanted his “connect” to have the impression that the CS could distribute large

quantities.

39
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 40 of 46. PagelD #: 394

164. | On or about July 31, 2019, at approximately 8:51 p.m., the CS sent a text message
to GUTIERREZ with UC3’s telephone number.

165. On or about July 31, 2019, at approximately 10:42 p.m. Central Daylight Time
(“CDT”), REYES called UC3 on the telephone. During the conversation, REYES said that he
was calling UC3 on behalf of Person 12. UC3 confirmed he would arrive in Chicago, Illinois the
following day. REYES said he would provide UC3 an address once UC3 arrived.

166. Onor about August 1, 2019, starting at approximately 10:05 am. CDT, REYES
and UC3 had a series of conversations via text message and telephone. During the
conversations, REYES sent a text message with an address in Harvey, Illinois, and agreed the
meeting would occur there at approximately 12:30 p.m. CDT. Later in the conversations,

REYES described the meeting location.

167. On or about August 1, 2019, at approximately 12:59 p.m. CDT, GUTIERREZ and
the CS. GUTIERREZ asked if UC3 met with REYES. The CS replied that the meeting had
been scheduled and would occur soon. GUTIERREZ instructed the CS to call GUTIERREZ
after the transaction was complete to confirm that UC3 obtained the fentany] pills.

168. Onor about August 1, 2019, at approximately 1:25 p.m. CDT, at the meeting
location in the parking lot of Dunkin Donuts in Harvey, Illinois, REYES exited his vehicle and
entered UC3’s vehicle. REYES handed UC3 a package containing 3,452 pharmaceutical tablets
coded “M-30” (oxycodone), but which in fact contained heroin and which weighed
approximately 363.32 grams. | UC3 handed $5,000 in U.S. currency to REYES. REYES then
exited UC3’s vehicle, entered his vehicle, and departed the area.

All in violation of Title 21, United States Code, Section 846.

40
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 41 of 46. PagelD #; 395

COUNT 2
(Money Laundering Conspiracy,.18 U.S.C. § 1956(h))

The Grand Jury further charges:

169. From in or around October 2018, to on or about September 12, 2019, the exact
dates being unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants JOSE BERNARDO LOZANO-LEON, MARIO KARIM HERNANDEZ-
LEON, CLEMENTE GUTIERREZ-MERAZ, LORNE FRANKLIN, BELEN OROZCO-
SIGALA, DAMON BYBEE, and MONTEZ VANBUREN did knowingly combine, conspire,
and agree with each other and with other persons known and unknown to the Grand J uty to”
commit offenses against the United States in violation of Title 18, United States Code, Section
1956, to wit: knowingly conduct and attempt to conduct financial transactions affecting
interstate and foreign commerce, which involved the proceeds of a specified unlawful activity,
that is, distribution of controlled substances in violation of Title 21, United States Code, Section
841(a)(1), knowing that the transactions were designed in whole and in part to conceal and
disguise, the nature, source, ownership, and control of the proceeds of said specified unlawful
activity and that while conducting and attempting to conduct such financial transactions knew
that the property involved in the financial transactions represented the proceeds of some form of
unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(1)(B)().

All in violation of Title 18, United States Code, Section 1956(h).

COUNTS
(Distribution of Controlled Substances, 21 U.S.C. §§ 841(a)(1)
and (b)(1)(C), and 18 U.S.C. § 2)
The Grand Jury further charges:

170. Onor about April 17, 2019, in the Northern District of Ohio, Eastern Division,

Defendants JOSE BERNARDO LOZANO-LEON and LORNE FRANKLIN did knowingly and

4]
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 42 of 46. PagelD #: 396

intentionally distribute approximately 10.92 grams of a mixture and substance containing a
detectable amount of fentanyl, a Schedule II controlled substance, and 4-ANPP, a Schedule fl
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(C), and Title 18, United States Code, Section 2.
COUNT 4 ~
(Distribution of Controlled Substances, 21 U.S.C. §§ 841(a)(1)
and (b)(1)(A), and 18 U.S.C. § 2)
The Grand Jury further charges:

171. The allegations contained in paragraphs 1 and 2 of this Second Superseding
Indictment are incorporated by reference as if stated fully herein.

172. . On or about May 27, 2019, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants JOSE BERNARDO LOZANO-LEON, CLEMENTE GUTIERREZ-
MERAZ, and LORNE FRANKLIN did knowingly and intentionally distribute approximately
519.09 grams of a mixture and substance containing a detectable amount of fentanyl, a Schedule
II controlled substance, and 4-ANPP, a Schedule II controlled substance, in violation of Title 21,
United States Code, Sections 841(a)(1) and (b)(1)(A), and Title 18, United States Code,

Section 2.

COUNT 5
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:
173. Onor about June 12, 2019, in the Northern District of Ohio, Eastern Division,

Defendant TROY PINNOCK did knowingly and intentionally possess with intent to distribute a

detectable amount of a fentanyl analogue (carfentanil), a Schedule I controlled substance, and

42
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 43 of 46. PagelD #: 397 —

cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections
841(a)(1) and (b)(1)(C).

COUNT 6
(Distribution of Controlled Substances, 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B))
The Grand Jury further charges:

174. The allegations contained in paragraph 2 of this Second Superseding Indictment
are incorporated by reference as if stated fully herein.

175. Onor about June 18; 2019, in the Northern District of Ohio, Eastern Division,
Defendant LORNE FRANKLIN did knowingly and intentionally distribute approximately 20.02
grams of a mixture and substance containing a detectable amount of a fentanyl analogue
(carfentanil), a Schedule I controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(B).

COUNT 7
(Possession with Intent to Distribute a Controlled Substance,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury further charges:

176. Onor about June 18, 2019, in the Northern District of Ohio, Eastern Division,
Defendant NAJEE AMIR EVANS did knowingly and intentionally possess with intent to
distribute approximately 20.02 grams of a mixture and substance containing a detectable amount

of a fentanyl analogue (carfentanil), a Schedule I controlled substance, in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(B).

43
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 44 of 46. PagelD #: 398

COUNT 8
(Possession with Intent to Distribute a Controlled Substance,
21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 18 U.S.C. § 2)
The Grand Jury further charges:

177. On of about July 11, 2019, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants CLEMENTE GUTIERREZ-MERAZ and LUCIA ISELA ARGUELLES
did knowingly and intentionally possess with intent to distribute approximately 663.37 grams of
a mixture and substance containing a detectable amount of fentanyl, a Schedule II controlled
substance, and 4-ANPP, a Schedule II controlled substance, in violation of Title 21, United |

States Code, Sections 841(a)(1) and (b)(1)(A), and Title 18, United States Code, Section 2.

COUNTS 9-21 |
(Use of a Communication Facility to Facilitate a Drug Felony, 21 U.S.C. § 843(b))

The Grand Jury further charges:

178. Onor about the dates and approximate times listed below, in the Northern District
of Ohio, Eastern Division, and elsewhere, those Defendants listed below did knowingly and
intentionally use a communication facility, to wit: a telephone, to facilitate acts constituting a

felony under Title 21, United Stated Code, Sections 841(a)(1) and 846:

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Defendants ; Date Time

9 JOSE BERNARDO LOZANO-LEON April 9, 2019 9:15 p.m.
BELEN OROZCO-SIGALA

10 JOSE BERNARDO LOZANO-LEON April 10, 2019 7:44 p.m.
BELEN OROZCO-SIGALA

11 JOSE BERNARDO LOZANO-LEON April 21, 2019 12:26 a.m.
LEEVERN COLEMAN

12 JOSE BERNARDO LOZANO-LEON May 1, 2019 10:49 p.m.
MARIO KARIM HERNANDEZ-LEON

13 JOSE BERNARDO LOZANO-LEON May 24, 2019 5:30 p.m.
CLEMENTE GUTIERREZ-MERAZ

14 LORNE FRANKLIN May 28, 2019 11:25 a.m.

MONTEZ VANBUREN

15 LORNE FRANKLIN June 12, 2019 12:19 p.m.

TROY PINNOCK

44

 
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 45 of 46. PagelD #: 399

 

 

 

 

 

 

 

 

 

 

 

 

16 LORNE FRANKLIN June 19, 2019 11:48 p.m.
DAMON BYBEE .

17 CLEMENTE GUTIERREZ-MERAZ July 11, 2019 9:57 p.m.

18 JOSE BERNARDO LOZANO-LEON May 1, 2019 10:22 p.m.
MARK CARTER

19 OSCAR FABIAN GARCIA-REYES June 4, 2019 4:27 p.m.
LORNE FRANKLIN

20 LUCIA ISELA ARGUELLES July 11, 2019 5:09 p.m.

21 JOSE FRANCISCO REYES August 1, 2019 10:05 a.m.

All in violation of Title 21, United Stated Code, Section 843(b).
~ FORFEITURE

The Grand Jury further charges:

179. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853 (drug offenses), and Title 18, United States Code, Section 982(a)(1) (money
-laundering offense), the allegations of Counts 1 through 8, inclusive, are hereby re-alleged and
incorporated herein by reference. As a result of the foregoing offenses, Defendants JOSE
BERNARDO LOZANO-LEON, MARIO KARIM HERNANDEZ-LEON, CLEMENTE
GUTIERREZ-MERAZ, LORNE FRANKLIN, LEEVERN COLEMAN, BELEN OROZCO-
SIGALA, NAJEE AMIR EVANS, TROY PINNOCK, DAMON BYBEE, MONTEZ
VANBUREN, MARK CARTER, LUCIA ISELA ARGUELLES, OSCAR FABIAN GARCIA-
REYES, and JOSE FRANCISCO REYES shall forfeit to the United States: any and all property
constituting, or derived from, any proceeds the defendants obtained, directly or indirectly, as the
- result of the drug offenses; any and all of the defendants’ property used or intended to be used, in

any manner or part, to commit or to facilitate the commission of the drug offenses; and, all

45
Case: 1:19-cr-00523-BYP Doc #: 82 Filed: 02/26/20 46 of 46. PagelD #: 400

property, real and personal, involved in the money laundering offense, and all property traceable
to such property; including, but not limited to, the following:
$15,920.00 in U.S. Currency seized on or about May 15, 2019, and concealed in Money

Parcel 2.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

46
